Broyles, C. J.
1. Under the decision in Rylee v. State, ante, 501, special ground 1 of the motion for a new trial in each of these eases, complaining of the admission of illegal testimony, shows no cause for a reversal of the judgment.
*503Decided December 15, 1931.
Rehearing denied January 12-, 1932.
2. Special grounds 2, 3, and 4 in these cases are not complete and understandable within themselves. Rylee v. State, ante, 501.
3. The refusal to give the requested charge set forth in special ground 5 of each of these cases was not error. Rylee v. State, ante, 501.
4. In the light of the entire charge of the judge, it was not reversible error for him to wait until the last paragraph of the charge and then to instruct the jury as follows: “I don’t know whether I did state, but I will state now, that this defendant pleads not guilty in each and every one of these cases, and that makes the issue for you to try and determine. You may retire.” Rylee v. State, ante, 501.
5. In the light of the entire charge of the court and the facts of these cases, there is no merit in special grounds 7 and 8, complaining of two excerpts from the charge.
6. In each of these cases the verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.